DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 12/4/2020 has been entered and made of record.
Claim Interpretation
Claims 1 and 3-10 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they are all method claims.
Claims 12 and 14-21 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations “memory” and “processor” provide sufficient structure to perform all claimed limitations.
Claim 22 is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is an article of manufacture claim.
Allowable Subject Matter
Claims 1, 3-10, 12, and 14-22 are allowed.
The following is a-n examiner’s statement of reasons for allowance:
Regarding claim 1 as a representative claim, the cited prior art does not teach or suggest claimed invention that of: “generating at least one first intermediate gradient image based on the image with the first rendering style, the image with the second rendering style, and a second preset processing model; wherein the at least one first intermediate gradient image comprises an image in a gradient process from the image with the first rendering style to the image with the second rendering style”; and “generating a first gradient video based on the image with the first rendering style, the at least one first intermediate gradient image, and the image with the second rendering style”; “wherein the first processing model is a relationship table of color 
Claims 3-10 depend on claim 1 and thus these claims are allowed for the same reasons.
Claim 12 recites similar claim limitations called for in the counterpart claim 1.  Therefore, claim 12 is also allowed for the same reasons as set forth in claim 1 above.
Claims 14-21 depend on claim 12 and thus these claims are allowed for the same reasons.
Claim 22 recites similar claim limitations called for in the counterpart claim 1.  Therefore, claim 22 is also allowed for the same reasons as set forth in claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al (U.S. Pat. App. Pub. No. 20190220746 A1) teaches an image processing system comprising a neural network for training the first and second training input images (figure 4A) and first and second conversion modules (figure 11).

Wolfram et al. (U.S. Pat. No. 8,019,182 B1) teaches an imaging system comprising rendering the photorealistic variation of the master digital image using the selected templates which comprise data associated with the master digital image at various resolutions (abstract, figure 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DMD
4/2021

/Duy M Dang/
Primary Examiner, Art Unit 2667